419 F.2d 1323
UNITED STATES of America, Plaintiff-Appellee,v.Cullen HUCKABY, Defendant-Appellant.
Nos. 19419, 19443.
United States Court of Appeals Sixth Circuit.
Dec. 3, 1969, Certiorari Denied March 23, 1970, See 90 S.Ct.1117.

James Easly, Cleveland, Ohio, for appellant.
Joseph P. Zanglin, Detroit, Mich.  (Robert J. Grace, U.S. Atty., Howard E. O'Leary, Asst. U.S. Atty., Detroit, Mich., on the brief), for appellee.
Before PHILLIPS, Chief Judge, and EDWARDS and CELEBREZZE, Circuit judges.
PER CURIAM.


1
On July 19, 1968, this Court in an unpublished order affirmed the conviction of appellant, Huckaby, for the offense of possession of a still, mash and distilled spirits and working in a distillery in violation of 26 U.S.C. 5179(a), (1), 5205(a)(2), 5222(a)(1), 5601(a)(1), 5601(a)(7), 5604(a)(1) and 5681(c).  Thereafter this Court dismissed a second appeal as frivolous and entirely without merit.  United States v. Huckaby, 400 F.2d 576, cert. denied, 393 U.S. 933, 89 S. Ct. 291, 21 L. Ed. 2d 269, rehearing denied, 393 U.S. 1046, 89 S. Ct. 617, 21 L. Ed. 2d 599.


2
The two appeals in the present cases, which were consolidated for briefing and oral argument, are from the dismissal by the District Court of a 'motion for relief in the nature of a writ of error coram nobis' and a proceeding which was treated by the District Court as a motion to vacate sentence under 28 U.S.C. 2255.  Appellant complains that he was denied relief without an evidentiary hearing.  The record discloses that the District Court previously had accorded appellant two evidentiary hearings, first on his original jury trial and a second on his motion for a new trial on grounds of newly discovered evidence.


3
Upon consideration, the Court concludes that both of the present appeals are without merit.


4
Affirmed.